Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 15, 2016

                                      No. 04-16-00191-CR

                                      Sean David CRAIG,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR11522
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER
       The court reporter’s notification of late record is date NOTED. The reporter’s record is
due July 18, 2016.



                                                     _________________________________
                                                     Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court